*152OPINION

Per Curiam:

A Planning Commission order which rejected petitioners’ application for permission to construct a hotel-casino was overruled by the Clark County Board of Commissioners. Hilton Hotels Corporation, et al., and MGM Hotel, Inc., who had opposed the application before the Planning Commission and the Board of County Commissioners, filed a petition for review in the district court.
Prior to any action being taken in the district court petitioners initiated this proceeding asserting, inter alia, that they are indispensable parties below; therefore, they argue the district court is without jurisdiction to consider the petition for review.
A writ of prohibition will be issued to arrest the proceedings of any tribunal, corporation, board or person exercising judicial functions, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board or person, and where no plain, speedy and adequate remedy at law exists. NRS 34.320, NRS 34.330. See Heilig v. Christensen, 91 Nev. 120, 532 P.2d 267 (1975).
Petitioners have an adequate remedy at law, by intervention; therefore, we elect to dismiss their petition for a writ of prohibition. Heilig, supra. Cf. Nevada Lincoln Co. v. Dist. Ct., 43 Nev. 396, 187 P. 1006 (1920).